[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Thomas Ullman, Esq., Defense Counsel, for Petitioner
Robert O'Brien, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
The petitioner, age thirty-one at the time of sentencing, was convicted by a jury of the crime of sexual assault, first degree, in violation of General Statutes Section 53a-79 (a). He was sentenced to the maximum allowable term of twenty years to be served consecutively to the prison term he was then serving. CT Page 1083
The conviction was based on evidence that on December 28, 1987, between 11 P.M. and midnight, the petitioner sexually assaulted his twenty-one year old cellmate at the New Haven Correctional Center, performing anal intercourse on the young man who was serving a three month sentence for motor vehicle violations.
The petitioner has consistently maintained his innocence and claims that he is a scapegoat for the crime with which he was charged. His prior criminal record reveals a series of violent acts including two sexual assaults and three armed robberies.
Considering the violent and depraved nature of this offense, the effect on the victim and the defendant's history of extreme anti-social behavior, it cannot be found that the sentence imposed was disproportionate, excessive or inappropriate.
The sentence is affirmed.
Barry, J. Purtill, J. Norko, J.